Mortensen v. State, 115 Nev. 273, 286, 986 P.2d 1105, 1114 (1999)
                (internal quotation marks omitted). We review the district court's decision
                to grant or deny a new trial for abuse of discretion.   Servin v. State, 117
                Nev. 775, 792, 32 P.3d 1277, 1289 (2001).
                            The record reveals that the district court reviewed the
                pleadings, considered the parties' arguments, and found that the
                bankruptcy documents were not newly discovered evidence because the
                victim testified about her pending bankruptcy proceedings at trial, the
                documents merely confirmed the victim's testimony that she did not
                change the registration on her car while the bankruptcy proceedings were
                pending, the documents were inadmissible extrinsic evidence under NRS
                50.085(3), and the documents were cumulative because defense counsel
                thoroughly cross-examined the victim about her ownership of the car and
                her bankruptcy proceedings.' The district court further found that Harsh
                failed to demonstrate that the documents would be offered for something
                more than contradicting, impeaching, or discrediting a former witness or
                that the trial result would have been different if the witness was
                impeached with the documents. And the district court determined that
                Harsh failed to make a factual showing that would justify an evidentiary
                hearing and did not satisfy the requirements for a new tria1. 2



                      'Our review of the trial transcript reveals that testimony regarding
                the victim's bankruptcy proceedings was brought out during direct-
                examination but was not explored on cross-examination.

                      2 During  the hearing on the motion for a new trial, Harsh informed
                the district court that the evidentiary hearing was necessary to determine
                whether defense counsel could have discovered or produced the
                bankruptcy documents at trial with the exercise of due diligence.


SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A ceo
                                     Having reviewed the evidence at issue and the record before
                         us, we conclude that the district court did not abuse its discretion by
                         denying Harsh's request for an evidentiary hearing and motion for a new
                         trial. Accordingly, we
                                     ORDER the judgment of the district court AFFIRMED.



                                                             tee,4,t1/4-1    , J.
                                                  Hardesty


                                                    J.                      Ch24T.
                         Douglas                                    Cherry


                         cc:   Hon. Douglas Smith, District Judge
                               Oronoz & Ericsson
                               Attorney General/Carson City
                               Clark County District Attorney
                               Eighth District Court Clerk




 SUPREME COURT
          OF
     NEVADA
                                                              3
(01 1947A      cafe4.9

WI    1